                               UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION

                                              NO. 7:20-CR-198-BR

UNITED STATES OF AMERICA                             )
                                                     )
              v.                                     )         ORDER
                                                     )
MICHAEL LANE BREEDEN                                 )


           This matter is before the court on defendant’s pro se motion to suppress and dismiss.

(DE # 40.) The government filed a response in opposition. (DE # 44.)

           Defendant is charged with being a felon in possession of a firearm on or about 7 January

2020 and being a felon in possession of ammunition from on or about 25 December 2019 until

on or about 7 January 2020. (Super. Ind., DE # 21.) After defendant’s initial appearance, U.S.

Magistrate Judge Robert B. Jones, Jr. held a hearing on defense counsel’s motion to withdraw

based on defendant’s desire to represent himself. The court determined that defendant had

knowingly, intelligently, and voluntarily waived his right to counsel. (5/24/21 Order, DE # 34, at

3.) Therefore, the court permitted defendant to represent himself in this matter and appointed

standby counsel. (Id. at 4.) With leave of court, defendant filed the instant motion out of time.

(See 6/29/21 Order, DE # 39.)

           First, defendant appears to contend that dismissal of the charges against him is warranted

because his “corrected” name is Mikail Abdul Alim EL and this court lacks jurisdiction over him

as a “Moor American” and an indigenous person. (See Mot., DE # 40, at 2, 9.) The fact that

defendant may have changed his name, even prior to the filing of the instant charges, does not

affect validity of the indictment.1 Cf. United States v. Reed, No. CR 17-253 (MJD/BRT), 2018


1
    Defendant has not submitted any evidence that he legally changed his name.



              Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 1 of 12
WL 4233836, at *7 (D. Minn. July 11, 2018) (report and recommendation) (recommending

denial of the defendant’s motion to dismiss on the ground that the indictment refers to him by an

incorrect name and the government be ordered to file a corrected indictment listing the defendant

by his legal name), adopted, 2018 WL 4232999 (D. Minn. Sept. 5, 2018). Similarly, the fact that

defendant might be Moorish and protected by the United Nations Declaration on the Rights of

Indigenous Peoples does not deprive this court of jurisdiction over him. See Dingle v. Baggett,

No. 5:19-CV-00425-D, 2020 WL 5245986, at *4 (E.D.N.C. July 31, 2020) (memorandum and

recommendation) (“The Declaration is a resolution affirming that indigenous people are equal to

all other people. Additionally, it recognizes the right of all people to be different and to be

respected for their differences. Dingle’s claim under the Declaration is frivolous because it does

not provide him with rights he can enforce in this court.” (citations omitted)), objections

overruled, 2020 WL 5217393 (E.D.N.C. Sept. 1, 2020); United States v. Smalls, No. 2:16-CR-

950, 2018 WL 6065383, at *3 (D.S.C. Nov. 20, 2018) (rejecting the defendant’s argument that

the district court lacks jurisdiction over him due to his claimed status as a Moorish National)

(collecting cases). This court has personal jurisdiction over any defendant, like defendant here,

who is physically present in the United States. See United States v. White, 480 F. App’x 193,

194 (4th Cir. 2012) (“Physical presence in the United States usually supplies the only necessary

prerequisite for personal jurisdiction in a federal criminal prosecution.” (citations omitted)).

Therefore, the court will not dismiss the superseding indictment for lack of jurisdiction over

defendant.

       Also, defendant cites to 18 U.S.C. § 3289 as a purported basis for dismissal. (See Mot.,

DE # 40, at 1, 8.) That statute pertains to the timeliness of the return of a new indictment when a

prior indictment has been dismissed, see 18 U.S.C. § 3289 (“Whenever an indictment or



                                                  2

          Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 2 of 12
information charging a felony is dismissed for any reason before the period prescribed by the

applicable statute of limitations has expired, and such period will expire within six calendar

months of the date of the dismissal of the indictment or information, a new indictment may be

returned in the appropriate jurisdiction within six calendar months of the expiration of the

applicable statute of limitations . . . .”), and has no application here.

         Next, to the extent defendant challenges the court’s subject matter jurisdiction, (see Mot.,

DE # 40, at 8-9), the court rejects such a challenge.

         Neither the citizenship nor the heritage of a defendant constitutes a key ingredient
         to a district court’s jurisdiction in criminal prosecutions: “The district courts of the
         United States shall have original jurisdiction, exclusive of the courts of the states,
         of all offenses against the laws of the United States.” 18 U.S.C. § 3231 (2006); see
         also Hugi v. United States, 164 F.3d 378, 380 (7th Cir. 1999) (“Subject-matter
         jurisdiction in every federal criminal prosecution comes from 18 U.S.C. § 3231,
         and there can be no doubt that Article III permits Congress to assign federal
         criminal prosecutions to federal courts. That’s the beginning and the end of the
         ‘jurisdictional’ inquiry.”) (quoted in United States v. Hartwell, 448 F.3d 707, 716
         (4th Cir. 2006)).

White, 480 F. App’x at 194. The offenses charged in the superseding indictment are federal

offenses, and this Article III court possesses subject matter jurisdiction over their prosecution.

         Defendant also appears to contend that the superseding indictment should be dismissed

because there is a fatal variance between that indictment and the evidence. (See Mot., DE # 40,

at 8.)

         “A fatal variance occurs ‘when the indictment is altered to change the elements of
         the offense charged, such that the defendant is actually convicted of a crime other
         than that charged in the indictment.’” United States v. Mason, 532 F. App’x 432,
         435 (4th Cir. 2013) (quoting United States v. Allmendinger, 706 F.3d 330, 339 (4th
         Cir. 2013)). However, not all variances are fatal. Id. If the Government’s proof at
         trial diverges to some degree from the indictment but does not change the crime
         charged in the indictment, then a mere variance occurs. Id. “‘A mere variance does
         not violate a defendant’s constitutional rights unless it prejudices the defendant
         either by surprising him at trial and hindering the preparation of his defense, or by
         exposing him to the danger of a second prosecution for the same offense.’” Id.
         (quoting United States v. Randall, 171 F.3d 195, 203 (4th Cir. 1999)); see also

                                                    3

           Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 3 of 12
         United States v. Brewer, 1 F.3d 1430, 1437 (4th Cir. 1993) (citation omitted) (“The
         rule against variance protects defendants by insuring that the indictment provides
         them with adequate notice to prepare a defense and describes the crime with
         sufficient particularity to protect them from multiple prosecutions for the same
         offense.”).

United States v. Brown, No. 3:11-CR-63-01, 2015 WL 965943, at *7 (E.D. Va. Mar. 4, 2015).

Obviously, it is not appropriate to dismiss the superseding indictment on this ground because

defendant’s trial, with the government’s presentation of evidence, has not even begun.

         Finally, defendant seeks to suppress evidence seized from his “private dwelling”

pursuant to a search warrant for 2222 Robert Bessie Road, Lumberton, North Carolina, primarily

because probable cause was purportedly lacking.2 (Mot., DE # 40, at 3.)

                 The Fourth Amendment provides that “no Warrants shall issue, but upon
         probable cause, supported by Oath or affirmation, and particularly describing the
         place to be searched, and the persons or things to be seized.” This constitutional
         protection is realized through the requirement that a “neutral and detached
         magistrate” find probable cause to support a warrant.
                 The evaluation of whether a search warrant is supported by probable cause
         turns first on whether the items to be seized are evidence of criminal activity, and
         second, on “whether it is reasonable to believe that the items to be seized will be
         found in the place to be searched.” This analysis utilizes a totality-of-the-
         circumstances approach grounded in the commonsense recognition that “affidavits
         are normally drafted by nonlawyers in the midst and haste of a criminal
         investigation” and officers in the field rely upon their training and experience to
         draw reasonable inferences from the evidence. A magistrate must consequently
         “make a practical, common-sense decision whether, given all the circumstances set
         forth in the affidavit before him, ... there is a fair probability that contraband or
         evidence of a crime will be found in a particular place.”
                 To satisfy the second prong of the probable cause inquiry, an affiant must
         show a sufficient “nexus between the place to be searched and the items to be
         seized.” Whether such a nexus exists turns on “the nature of the item and the normal
         inferences of where one would likely keep such evidence.” Again, officers may
         draw conclusions from their experience, judgment, and observations when
         identifying the place to be searched. The magistrate may draw a reasonable

2
  Defendant’s motion also refers to state arrest warrants and an apparent search warrant for 517 Quail Run Road,
Lumberton, North Carolina. (See Mot., DE # 40, at 3-4.) The validity of defendant’s state arrest(s) is not at issue in
this case, as defendant was arrested by a federal officer pursuant to a federal arrest warrant. (See Warrant, DE # 30.)
The search warrant for the Quail Run Road property, if any, is not in the record. Because the subject firearm and
ammunition were seized from the Robert Bessie Road property, (see Resp., Ex., DE # 44-1, at 10), the search
warrant for that address appears to be the appropriate one, if any, for defendant to challenge.

                                                          4

            Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 4 of 12
       inference from the facts stated if the affiant does not assert facts “directly linking
       the items sought to the defendant’s residence.”
               The “normal inferences test” of the nexus analysis starts with the general
       rule that “it is reasonable ... to assume that a person keeps his possessions where he
       resides.” The applicability of this assumption depends on the nature of the evidence
       to be seized and the offense under investigation. For example, “the use of a gun in
       the commission of a crime is sufficient to establish a nexus between the suspected
       criminal’s gun and his residence” because guns are generally kept in the home.

United States v. Wienke, 733 F. App’x 65, 69-70 (4th Cir. 2018) (citations omitted).

       If evidence is obtained in violation of the Fourth Amendment, the general rule is

suppression of the evidence is the appropriate remedy. United States v. Andrews, 577 F.3d 231,

235 (4th Cir. 2009). However, the Supreme Court has recognized a “good faith” exception to

this rule. Under this exception, “evidence obtained pursuant to a search warrant issued by a

neutral magistrate does not need to be excluded if the officer’s reliance on the warrant was

‘objectively reasonable.’” Id. at 236 (quoting United States v. Leon, 468 U.S. 897, 922 (1984)).

              Typically, “a warrant issued by a magistrate ... suffices to establish that a
       law enforcement officer has acted in good faith in conducting the search” and thus
       searches executed “pursuant to a warrant will rarely require any deep inquiry into
       reasonableness.” That said, the Supreme Court identified four circumstances in
       which an officer’s reliance on a search warrant would not be “objectively
       reasonable”: (1) where “the magistrate or judge in issuing a warrant was misled by
       information in an affidavit that the affiant knew was false or would have known
       was false except for his reckless disregard of the truth”; (2) “where the issuing
       magistrate wholly abandoned his judicial role” as a detached and neutral
       decisionmaker; (3) where the officer’s affidavit is “so lacking in indicia of probable
       cause as to render official belief in its existence entirely unreasonable”; and (4)
       where “a warrant [is] so facially deficient ... that the executing officers cannot
       reasonably presume it to be valid.”

Id. (quoting Leon, 468 U.S. at 922-23)).

       Here, the warrant authorized officers to search the Robert Bessie Road premises; persons

and vehicles there at the time of warrant’s execution; and outbuildings, for evidence of violations

of North Carolina law, namely, murder, robbery with a dangerous weapon, and possession of a

firearm by a felon. (Resp., Ex., DE # 44-1, at 3-4.) It specified the following items to be seized:

                                                 5

          Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 5 of 12
9mm handgun; 9mm ammunition and spent casings; all firearms and ammunition; all weapons

that could cause the death of the victim; all articles deemed illegal; DNA-related items;

documents showing ownership and control; all electronic devices; all clothing worn by the

suspect at the time of the assault; all items with blood on them; and all shell casings. (Id.)

       For the facts establishing probable cause, the warrant’s application referenced the

attached document “titled ‘Probable Cause Affidavit’.” (Id. at 4.) The 6 January 2020 affidavit

of Detective Joshua Rozier, Robeson County Sheriff’s Office, was filed with the application.

The relevant portion of that affidavit provides:

       On December 25, 2019 at 8:23 pm Robeson County Sheriff’s Office responded to
       593 Avery Road, St. Pauls in reference to a subject shot. Deputy Kareem Graham
       was the responding officer. Deputy Graham stated when he arrived, he spoke with
       Dewayne Rozier which is a cousin to the victim Richard Gilchrist. Deputy Graham
       stated Dewayne told him a burgundy vehicle came to his mother's house and two
       females got out and started yelling “Richard had been shot”. Dewayne stated he
       jumped in his vehicle and went to Richard’s house. Dewayne stated when he pulled
       up the two females told him to stop. Dewayne stated he wasn’t aware of the
       situation. Dewayne stated when he stepped to the rear east corner of the house, an
       individual shot at him. Dewayne stated he then fired his firearm back at the
       individual. Dewayne stated the individual was standing in the wooded area by the
       two barrels.

       Deputy Graham stated Richard was in the bed and a guy kicked in his door asking
       for money. Richard stated he told the guy that he did not have any money. Richard
       stated the guy then started shooting.

       Lt Duckworth responded to the scene. Lt Duckworth spoke with Ashley Kayla
       Floyd. Ashley stated, her and Richard got home about 4:00pm. Ashley stated when
       she gets out of the shower, she heard a knock at the rear door. Ashley stated she
       heard a man saying “Give me the dope.” Ashley stated she heard Richard say “I
       don’t have any.” Ashley stated then the guy shoots him, Ashley stated she heard
       the guy say next “where is the money?” Ashley stated she heard Richard say “I
       don’t have any.” Ashley stated she then heard another gun shot. Ashley stated she
       heard Richard say “Here man!” Ashley stated she heard the guy demand car keys,
       and Richard gives them to the guy. Ashley stated the guy then shot Richard again.

       On January 3, 2020 around 3:30pm, I receive[d] a call from Lt. Duckworth stating
       Richard Gilchrist had died from his injuries sustained on December 25, 2019. Lt.
       Duckworth spoke with Christine Hunt by phone and she stated she would meet

                                                   6

          Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 6 of 12
        Duckworth and I at Littlefield Middle School. Lt. Duckworth informed me that she
        was at the residence at the time of the shooting.

        On January 3, 2020 at 4:45pm Lt. Duckworth and myself were at Littlefield Middle
        School speaking with Christine Hunt in reference to the shooting on Avery Road.
        Hunt stated she was at Richard’s house on Christmas night around 8:00 pm. Hunt
        stated she was standing in Richard[’]s doorway at his room. Hunt stated all of a
        sudden Richard stated “What the fuck is that?” Hunt stated when she turned around
        all she seen was a black gun. Ms. Hunt stated she heard the guy say "Where is the
        dope at?” Hunt stated the[] guy then shot. Hunt stated she dropped to the floor and
        said please don’t shoot me. Hunt stated that’s when he pointed the gun at my head
        and said “Get the fuck out of here.” Hunt stated that’s when she realized it was
        Michael Breeden. Hunt stated she recognized Breeden’s voice. Hunt stated Breeden
        has a nick name of “Daewoo.” Hunt stated that she got into her car and went to get
        help. Hunt stated she has known Michael for 15-20 years now. Hunt stated Breeden
        dates her sister (Nancy Hunt) and they got two kids together. Hunt stated that she
        is 100% sure that the voice she heard at Richard’s house was Michael Breeden’s.
        Hunt stated that on Friday, January 3, 2020[] she was at the Dollar Tree in
        Lumberton when she seen Nancy. Hunt stated Nancy said “Please don’t say
        nothing.” Hunt stated she then pulled off from the store.

        On January 5, 2020 at 4:45pm I ride by 2222 Robert Bessie Road, Lumberton and
        I observed Michael Breeden walking in the front yard. Breeden was wearing all
        black cloths. There was a fire in the back yard going. I also observed an abandoned
        house behind the residence.

(Id. at 6-7.)

        On the same day as the warrant’s application, a North Carolina Superior Court Judge

issued the warrant and ordered that Detective Rozier’s affidavit be sealed. (Id. at 3, 9.) The

following day, 7 January 2020, a shotgun, ammunition, and shell casings, among other items,

were seized from the property. (Id. at 10.)

        Initially, defendant argues there was not a sufficient nexus linking the evidence sought

and the Robert Bessie Road property. (Mot., DE # 40, at 4; see also id. at 6, 9.) According to

defendant, the warrant’s application is insufficient because it does not identify a connection

between him and the address. (See id. at 4.) The only information linking defendant to the

Robert Bessie Road address is Detective Rozier’s testimony that one day earlier, he saw



                                                 7

           Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 7 of 12
defendant, wearing all black, walking in the front yard of the property. Assuming that such

evidence is insufficient to reasonably infer that defendant lives, stays, or otherwise would be

expected to keep his firearms, ammunition, clothing, and other items to be seized at the property,

and thus probable cause was lacking, the court considers whether the officer’s reliance on the

warrant was objectively reasonable. See United States v. Harris, 215 F. App’x 262, 270-72 (4th

Cir. 2007) (concluding probable cause was lacking where the affidavit did not provide

information that the defendant stayed at the apartment to be searched, but proceeding to consider

whether the officers acted in good-faith in relying on the warrant). In conjunction with this

assessment, the court also considers the other challenges defendant raises to the search warrant.

       The omission from Detective Rozier’s affidavit of information indicating that defendant

lived at (or is otherwise associated with) the Robert Bessie Road address appears inadvertent.

Detective Rozier personally surveilled that address in an obvious effort to confirm defendant’s

connection to the address, which, the government represents, law enforcement databases

associate with defendant and is also the home of defendant’s girlfriend, Nancy Hunt, (Resp., DE

# 44, at 4). Detective Rozier’s affidavit amply details eyewitnesses’ and the victim’s statements

of the suspect’s shooting of the victim, the suspect’s demanding car keys, money, and drugs from

the victim, the identification of defendant as the suspect, and defendant’s relationship with

Nancy Hunt. It is reasonable to infer that a person involved in a shooting and robbery would

have his firearm, items with DNA on them, and the other items identified in the warrant at his

residence or place where he stays regularly. Reading Detective Rozier’s affidavit as a whole, his

reliance on the warrant was objectively reasonable even though his affidavit was missing

additional information linking defendant to the Robert Bessie Road address. See Harris, 215 F.

App’x at 272 (concluding the officers’ reliance on a warrant lacking statements that the



                                                 8

          Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 8 of 12
defendant lived at the apartment to be searched and the grounds for believing that was

objectively reasonable).

       Next, defendant takes issue with the description of the items to be seized. First,

defendant characterizes the warrant’s application and supporting documents as “general” in

terms of their description of the items sought. (Mot., DE # 40, at 4.) Defendant appears to

suggest that the warrant should have been limited to the seizure of very specific items, namely

items purportedly stolen from the victim: “car keys, wallet, dope and money.” (Id.) Second,

defendant claims the warrant was plainly invalid because the warrant did not list the items to be

seized and instead relied on the application and Detective Rozier’s affidavit, both of which were

sealed and did not accompany the warrant when it was executed. (Mot., DE # 40, at 6-7.)

       At its core, the Fourth Amendment protects against general warrants that authorize
       “exploratory rummaging in a person’s belongings ... by requiring a particular
       description of the things to be seized.” The particularity requirement is fulfilled
       when the warrant identifies the items to be seized by their relation to designated
       crimes and when the description of the items leaves nothing to the discretion of the
       officer executing the warrant.

United States v. Williams, 592 F.3d 511, 519 (4th Cir. 2010) (citations omitted). “Significantly,

the particularity requirement applies to the warrant, as opposed to the application or the

supporting affidavit submitted by the applicant. Thus, ‘[t]he fact that the application adequately

described the ‘things to be seized’ does not save the warrant from its facial invalidity.’” United

States v. Hurwitz, 459 F.3d 463, 470 (4th Cir. 2006) (quoting Groh v. Ramirez, 540 U.S. 551,

557 (2004)).

       As recognized above, the warrant sought evidence related to the crimes of murder,

robbery with a dangerous weapon, and felon in possession of a firearm. Given these alleged

crimes, it is not surprising that the items to be seized centered on weapons which might have

caused the victim’s death and on items which might have DNA present or which might have

                                                 9

          Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 9 of 12
identified the suspect’s location and communications around the time of the crimes. To be sure,

many items are identified in broad terms—“any and all”—but, they are nonetheless specific

items, such as firearms and items with blood on them, having some relation to the alleged crimes

and readily identifiable by officers executing the warrant. (See Resp., Ex., DE # 44-1, at 4.)

This description of the items to be seized does not render the warrant so facially deficient such

that the officers could not reasonably presume it to be valid. See Andrews, 577 F.3d at 236.

       Defendant is correct that the warrant itself does not describe the items to be seized.

Rather, the warrant references “the application on the reverse side” and authorizes the search of

the Robert Bessie Road property and the seizure of the property particularly described in the

application. (Resp., Ex., DE # 44-1, at 3.) Contrary to defendant’s contention, the application

was not sealed, (cf. id. at 9 (order sealing only Detective Rozier’s affidavit)), and it identified the

items to be seized and what was to be searched. (Id. at 4.) The warrant’s cross-reference to the

application and the application’s attachment to the warrant (by being on the reverse side) more

than satisfy the Fourth Amendment’s particularity requirement. See Hurwitz, 459 F.3d at 471

(“In this circuit, [] it is sufficient either for the warrant to incorporate the supporting document

by reference or for the supporting document to be attached to the warrant itself.” (citation

omitted)).

       Also, defendant correctly points out that the application refers to a document titled

“Probable Cause Affidavit” and Detective Rozier’s affidavit does not explicitly bear that title.

(See Mot., DE # 40, at 4; Resp., Ex., DE # 44-1, at 4.) However, that error could not have

misled the judge who issued the warrant. What matters is Detective Rozier set forth the facts in

an affidavit in support of the warrant’s application, and the judge found those facts sufficient to

establish probable cause for issuance of the warrant. (Resp., Ex., DE # 44-1, at 3-8.)



                                                  10

         Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 10 of 12
       Lastly in his challenge to the search warrant, defendant cites information Detective

Rozier omitted from his affidavit. (See Mot., DE # 40, at 4-6.) For example, according to

defendant, Christine Hunt has a “crack addiction” and a “breaking and entering charge,” and she

did not name defendant as the suspect in her call to 911. (Id. at 5.) Another example is the

purported statement of “Dewayne” (presumably Dewayne Rozier) that identified an “Indian or

white male about 5’9”” as the shooter. (Id. at 5-6.) Nothing in the record suggests Detective

Rozier deliberately or recklessly omitted the information defendant cites in order to mislead the

issuing judge, and such information was not material to the probable cause determination. See

Andrews, 577 F.3d at 238-39 (“In challenging a search warrant on the theory that the officer’s

affidavit ‘omit[ted] material facts with the intent to make, or in reckless disregard of whether

they thereby made, the affidavit misleading,’ the defendant must show (1) that the officer

deliberately or recklessly omitted the information at issue and (2) that the inclusion of this

information would have defeated probable cause.” (citations omitted)); id. at 239 (“[A]n

omission must do more than potentially affect the probable cause determination: it must be

necessary to the finding of probable cause.” (internal quotation marks and citation omitted)).

       In summary, the court possesses jurisdiction over this criminal prosecution and

defendant. Even assuming probable cause was lacking, Detective Rozier reasonably relied on

the warrant and otherwise did not deliberately or recklessly omit material information from his




                                                 11

         Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 11 of 12
affidavit. Defendant’s motion to suppress and dismiss is DENIED.

       This 21 July 2021.




                                   __________________________________
                                               W. Earl Britt
                                               Senior U.S. District Judge




                                             12

        Case 7:20-cr-00198-BR Document 50 Filed 07/21/21 Page 12 of 12
